Per CuriamIn
The this action for divorce, the trial court granted the respondent husband a divorce and denied the appellant wife a divorce on her cross claim. Finding that the appellant was not, and that the respondent was, a fit and proper person to have the care and custody of the parties’ son, Curtis N. Clemons, born May 19, 1959, custody was *952awarded the respondent. The only issue raised by this appeal is that of custody.
The trial court must have a wide latitude of discretion in custody matters and its disposition of custody will not be disturbed by this court in the absence of a manifest abuse of discretion. Applegate v. Applegate, 53 Wn. (2d) 635, 335 P. (2d) 595.
We have carefully read and considered the record in this case. The evidence amply supports the trial court’s disposition of custody.
The judgment is affirmed.